COURT OF APPEALS OF VIRGINIA


Present:    Judges Coleman, Annunziata and Senior Judge Cole


UNITED WINNER METALS, INC. AND
 TRANSPORTATION INSURANCE COMPANY
                                             MEMORANDUM OPINION*
v.   Record No. 1195-00-2                         PER CURIAM
                                              SEPTEMBER 26, 2000
TANYA MARIE HARDEE


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Jennifer G. Marwitz; Law Offices of Roya
             Palmer Ewing, on brief), for appellants.

             No brief for appellee.


     United Winner Metals, Inc. and its insurer (hereinafter

referred to as "employer") contend that the Workers'

Compensation Commission erred in finding that Tanya Marie Hardee

(claimant) proved that (1) she was totally disabled from any

gainful employment from January 3, 1996 through February 5,

1996; and (2) her medical treatment beginning April 16, 1997 was

causally related to her compensable September 26, 1995 injury by

accident.     Upon reviewing the record and the briefs of the

parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.        See

Rule 5A:27.



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).

"Factual findings made by the commission will be upheld on

appeal if supported by credible evidence."     James v. Capitol

Steel Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488

(1989).

                              Disability

     The medical records established that after claimant's

September 26, 1995 injury by accident, she started treatment

with Dr. Edward D. Habeeb, an orthopedist, on October 9, 1995.

Dr. Habeeb placed claimant on light-duty restrictions until

January 2, 1996, when he discharged her.

     Claimant testified that she attempted to return to work on

January 2, 1996, but had to leave work due to muscle spasms in

her back.   She stated that she had not worked since that date.

     On January 11, 1996, claimant returned to Dr. Habeeb and

reported that "she . . . had a complete relapse of all of her

symptoms in her back.   She relates that she was out cutting with

a welding torch when all of the symptoms returned.    There was no

actual trauma to cause it."    Based upon Dr. Habeeb's examination

and tests, he did not have any treatment to offer claimant other

than her own exercise program and medication as necessary.    Dr.

Habeeb agreed that claimant should seek a second opinion.    In


                                 - 2 -
his Attending Physician's Report, Dr. Habeeb indicated that

claimant was disabled as of January 11, 1996 and it was

"unknown" when she would be able to return to regular work.

     On February 5, 1996, Dr. Curtis V. Spear, Jr. examined

claimant.   Dr. Spear recorded a history of claimant's initial

injury and the flare-up of pain on January 3, 1996.   Dr. Spear

ordered physical therapy and released claimant to light-duty

work with no lifting of more than twenty pounds.

     Based upon this record, the commission found as follows:

            [T]he Deputy Commissioner properly awarded
            temporary total disability benefits
            beginning January 3 through February 5,
            1996. The claimant testified credibly that
            she had to leave work on January 3, 1996,
            because the work caused a severe muscle
            spasm in her back. Dr. Habeeb's Attending
            Physician's Report indicates that the
            claimant was disabled as of the date he
            examined her, January 11, 1996. Dr. Spear
            released the claimant to light-duty work on
            February 5, 1996. This evidence establishes
            disability for this short period.

     The medical records of Drs. Habeeb and Spear, coupled with

claimant's testimony, constitute credible evidence to support

the commission's finding.   Based upon this evidence, the

commission could reasonably infer that claimant was totally

disabled from gainful employment from January 3, 1996 through

February 5, 1996.   Accordingly, we will not disturb the

commission's finding on appeal.




                               - 3 -
                             Causation

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."      Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).

     On April 17, 1997, claimant sought treatment at the

Portsmouth Naval Hospital emergency room.     The hospital's

consultation sheet reflected a history of "chronic mid to upper

back pain from trauma (fell out of truck 6' off ground) 2 yrs.

ago; recurrent sharp pain - not resolved."     The physician's

assistant diagnosed "recurrent mid-upper back pain," and

referred claimant to Dr. Ali-Reza Jamali, an orthopedist.

     On May 8, 1997, Dr. Jamali examined claimant.     At that

time, claimant completed an information sheet, upon which she

recorded three dates of injury:   September 26, 1995, January 3,

1996, and April 16, 1997.   Dr. Jamali recorded a history of a

fall on September 26, 1995 and severe pain of a three-week

duration since claimant had pulled her back again.     Dr. Jamali

diagnosed a severe thoracic sprain and recommended bed rest,

ice, and an MRI.   The MRI was normal.    Thereafter, Dr. Jamali

recommended that claimant continue with physical therapy.

     Dr. Jamali referred claimant to Dr. Lisa B. Barr, a

physiatrist.   Dr. Barr examined claimant on June 26, 1997 and

recorded a history consistent with claimant's September 26, 1995


                               - 4 -
injury by accident, along with an acute onset of pain in April

1997.    Dr. Barr opined that claimant's "persistent pain and

recent flare up is, in all likelihood, related to some recurrent

mechanical dysfunction."

        Based upon these medical records, the commission ruled that

claimant's medical treatment after April 1997 was causally

related to her September 26, 1995 injury by accident.    The

medical records of Portsmouth Naval Hospital and Drs. Jamali and

Barr constitute credible evidence from which the commission

could reasonably infer that claimant's treatment after April 16,

1997 was causally related to her September 26, 1995 injury by

accident.    "Where reasonable inferences may be drawn from the

evidence in support of the commission's factual findings, they

will not be disturbed by this Court on appeal."     Hawks v.

Henrico County Sch. Bd., 7 Va. App. 398, 404, 374 S.E.2d 695,

698 (1988).

        For these reasons, we affirm the commission's decision.

                                                           Affirmed.




                                 - 5 -